Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. 
	The Applicants argue “…there is no mention anywhere in Gu or the other cited references that measurement of an excess pressure in the reaction chamber causes the reaction to be stopped by “reducing the supply heated reactant into the reaction chamber””.
	In response,
	Gu discloses that “..The control unit 24 has a connection…to the pressure sensor 21 …, a control cable 27 to the reaction chamber 10 and a further connection…to the pump 15.  At the reaction chamber 10, the control cable 27 is connected to sensors, in particular to temperature sensors…shown” (see paragraph [0035]).
	This disclosure has been construed to mean that the control unit 24 has a connection to temperature 37 within the reaction chamber via cable 27 (see Figure 2), to pressure sensor 21 and pump 15. This disclosure has also been construed as a means for measuring the pressure and temperature of the reactant chamber 10.
	Gu discloses:


a hydride is hydrolysed in a reaction chamber in an exothermic reaction by the addition of liquid water to be vaporized in the reaction chamber, and/or the added water is controlled in relation to the hydrogen generated according to a value x…” (abstract);
	“…a stoichiometric factor x in the following equations shall be controlled within the below mentioned intervals by adjusting the reaction conditions, in particular the water supply rate, in relation to the hydrogen generated…” (paragraph [0010]); 
	“The control strategy and the set parameters of the reaction conditions in order to achieve the claimed stoichiometric factor x depend on the type of metal hydride, the reactor design and the balance of plant, the main variable parameter being the water supply rate.  The water supply rate is controlled, e.g. through regulating a feeding pump, under consideration of the value x, and by influencing the temperature in the reaction chamber, i.e. if not otherwise mentioned in this document the average temperature all over in the reaction chamber, in dependency of the pressure of the hydrogen generated and/or the water vapour partial pressure in the reaction chamber.  The value of x tends towards 1 if the water vapor partial pressure is low and the temperature is high; vice versa x approaches 2 for high water vapor partial pressure and low temperature.  The water vapor partial pressure is a main factor which determines the reaction speed and thus the hydrogen output.  A useful temperature range for the operation as average temperature in the reaction chamber is 80 oC. to 400 C., preferably 220 C. to 350 oC” (paragraph [0016]; and,
	“Before starting water supply, the reactor shall be heated to at least 80C, preferred are 100 oC. At regular operation, the reactor temperature shall be controlled to be in the range 220 oC. to 350 oC. A temperature close to 400.degree.  C. and above causes substantial self-decomposition of MgH.sub.2 which results in uncontrollable hydrogen generation even if the water supply is stopped.  This has to be avoided.  Too low a temperature, however, favors the formation of Mg(OH).sub.2 and causes a large stoichiometric factor x, and thus, large relative water consumption and consequently, considering the larger water store to be provided, finally a high system weight” (paragraph [0041].
	Thus, as understood by the Examiner, as the temperature and pressure increase above a predetermined threshold (e.g., 350 oC), the reaction is obviously stopped by reducing (controlling) the supply of heated reactant (water) into the chamber to control the reactor temperature and achieve a preferred range of x.

(Previous) DETAILED ACTION 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 11-12, and 32-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077).
Claim 1:	Gu in Figure 1 discloses a hydrogen generating system (1), comprising: 
a control unit (24); 
a liquid storage (water storage vessel 16) having an intake port (via line 20) for receiving liquid reactant (water) from an external source (10), an exhaust port (via line 
a liquid heating unit (water pre-heater 17) having an exhaust port (11), an intake port (via 15) for receiving liquid reactant (water) from the liquid storage (water storage vessel 16), heating elements (36, in Figure 2) controllable by the control unit (24, via temperature sensor), the liquid heating unit adapted to heat an amount of liquid reactant such that a portion of the liquid reactant enters a gaseous phase; 
a reaction chamber (10) having an intake port (11) in fluid communication with the liquid heating unit exhaust port (11) via a control valve (22), the control valve (22) controlled by the control unit (24), the reaction chamber containing a solid reactant (a metal hydride) and adapted to receive an amount of heated reactant (water) from the  liquid heating unit (17), which the heated reactant (water) is dispersed through the solid reactant (metal hydride) thereby producing at least a product gas, the product gas being at least a mixture of the heated reactant and hydrogen gas, and the product gas expelled from the reaction chamber (10) via a gas outlet (13); 
a heat transfer means (i.e. water heat) adapted to transfer heat from the reaction chamber (10) to the liquid heating unit (17)(e.g. paragraph [0034] discloses a water pre-heater 17 using the waste heat from the hydrogen generation reaction); and 
a condensation unit having an intake port for receiving said product gas from said reaction chamber, an exhaust port for channeling primarily hydrogen gas out of said condensation unit, said condensation unit adapted to substantially condense said 
Gu further discloses a means of measuring the pressure and temperature of the reactant chamber wherein if the measured pressure and temperature values exceed a predetermined threshold, the reaction is stopped by reducing the supply of the heated reactant into the reaction chamber.
In particular, Gu further discloses a pressure sensing means (21) for taking a pressure reading of the reaction chamber (10) and obviously relaying the pressure reading to a control unit, the control unit stopping the hydrogen gas generation in the reaction chamber if the reaction chamber pressure reading exceeds a preset value. 
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to the pressure sensor. Thus, the pressure sensing means would obviously be capable of relaying the pressure reading to a control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if said reaction chamber pressure reading exceeds a preset value.
Gu discloses a temperature sensing means for taking a temperature reading of the reaction chamber (10) and obviously relaying the temperature reading to control 
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to temperature sensors. Thus, the temperature sensing means would obviously be capable of relaying the temperature reading to a control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if the reaction chamber temperature reading exceeds a preset value.	
Gu et al. do not disclose a buffer tank located downstream of said condensation unit, said buffer tank adapted to receive and store an amount of hydrogen gas, said buffer tank provided with a pressure sensing means and wherein a pressure of said buffer tank is used to ascertain a start and stop of hydrogen gas generation in the said hydrogen generation system.
Dunn et al. in Figure 2 discloses a hydrogen generating system comprising a buffer tank (92) located downstream of a condensation unit (30), the buffer tank (30) adapted to receive and store an amount of hydrogen gas, the buffer tank (30) provided with a pressure sensing means (94) and wherein a pressure of the buffer tank (92) is used to ascertain a start and stop of hydrogen gas generation in the said hydrogen generation system (col. 3: 4 - col. 4: 52). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen 
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generation apparatus that would have provided sufficient hydrogen gas to increase endurance of a vehicle severalfold over that provided by batteries (col. 2: 61 – col. 2: 7).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Gu further discloses a liquid driving unit (pump 15) provided between the liquid storage (16) exhaust port and  liquid heating unit (16) intake port, and adapted to propel liquid reactant (water) from liquid storage (16) and into the liquid heating unit (17), said liquid driving unit controllable by the control unit (24)(paragraph [0034] discloses that the control unit has a connection (not shown) to the pump 15).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Gu further discloses a liquid heating unit (17) is adapted to store an amount of heated reactant (steam).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Gu further discloses that liquid reactant includes water. 
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Gu further discloses that the solid reactant comprises of a mixture of hydrogen fuel and a metal based catalyst (a metal hydride, e.g., lithium-, aluminum- or magnesium-hydride). 
Claim 32:	The rejection of claim 32 is as set forth above in claim1 wherein Gu further discloses that the reaction chamber (28) is easily removable from the system and provided with means of temporarily closing the intake port and gas outlet during its removal. Gu, in paragraph [0036], disclose “…a replaceable cartridge 28, comprising the reaction chamber 10 and the water storage vessel 16 is provided, having quick connectors (not shown) to all relevant media and electric contacts of the fuel cell system 1. Disconnecting, via the quick connectors, would obviously comprise means of temporarily closing the intake port and gas outlet during its removal.
Claim 33:	The rejection of claim 33 is as set forth above in claim 1 wherein Gu further discloses that the heating elements can be operated electrically by resistive heating (paragraph [0046], lines 8-11).
Claim 34:	The rejection of claim 34 is as set forth above in claim 1 wherein Gu discloses that the condensation unit further comprises an excess liquid port for channeling a condensate of the heated reactant out of the condensation unit and back into the liquid storage. In particular, Gu in paragraph [0038], lines 8-10 discloses “…An additional condenser (not shown) somewhere along line 20 can also be used to condense and recycle residual water”, which has been construed as rendering obvious an excess liquid port.
Claim 35:	The rejection of claim 35 is as set forth above in claim 1 wherein Gu further discloses a pressure sensing means (21) for taking a pressure reading of the 
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to the pressure sensor. Thus, the pressure sensing means would obviously be capable of relaying the pressure reading to a control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if said reaction chamber pressure reading exceeds a preset value.
Claim 36:	The rejection of claim 36 is as set forth above wherein Gu discloses a temperature sensing means for taking a temperature reading of the reaction chamber (10) and obviously relaying the temperature reading to control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if said reaction chamber temperature reading exceeds a preset value.
Gu discloses in paragraph [0035] discloses that the control unit 24 has a connection (not shown) to temperature sensors. Thus, the temperature sensing means would obviously be capable of relaying the temperature reading to a control unit (24), the control unit stopping the hydrogen gas generation in the reaction chamber if the reaction chamber temperature reading exceeds a preset value.
2 stands rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of Rusta-Sellehy et al. (US 6,737,184).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 2:	The Gu combination does not disclose a filter unit adapted to filter the primarily hydrogen gas thereby substantially removing unwanted particles from the primarily hydrogen gas.
Rusta-Sellehy et al. in Figure 2 disclose a hydrogen generation system comprising a filter unit (28) adapted to filter a primarily hydrogen gas thereby substantially removing unwanted particles from the primarily hydrogen gas (col. 8: 45-col. 9: 49). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the filter of Rusta-Sellehy et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a filter that would have removed fine aerosol particles, catalyst and other particles, thus purifying the hydrogen generated in a reactor before hydrogen is supplied to the fuel cell (col. 3: 36-40).

4 stands rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of JP 2009-023857 (hereafter JP ‘857).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 4:	The Gu combination does not disclose a control valve adapted to allow release of the heated reactant from the liquid heating unit, the control valve controllable by the control unit.
JP ‘857 in Figure 1 discloses a control valve (V1A-D) adapted to allow release of a heated reactant (via 26) from the liquid heating unit (16), the control valve controllable by a control unit (paragraph [0021]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the control valve of JP ‘857.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generator that would have been capable of continuously generating hydrogen by reacting 2 or more kinds of raw materials (paragraphs [0001] and [0010]).

7 and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of Spallone et al. (US 20070042244).
	Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein,
Claim 7:	The Gu combination discloses a fuel cell (2, in Figure 1 of Gu) adapted to generate electricity (Gu, paragraph [0023]) from a supply of hydrogen gas (via 5 in Figure 1 of Gu), the fuel cell located downstream of the buffer tank (92, in Figure 2 of Dunn et al.), and an energy storage (25 of Gu), the energy storage adapted to receive and store an amount of electrical energy from the fuel cell
The Gu combination does not disclose that the storage level of the energy storage relayed to the control unit.
Spallone et al. in Figure 1 disclose a storage level (i.e. a charge state) of an energy storage (battery) relayed to a control unit (106/104)(paragraphs [0026]-[0027]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a battery in communication with a control unit such that the storage level of the energy storage relayed to the control unit, as taught in Spallone et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a system that would have enabled monitoring and controlling 
Claim 8:	The recitation “ wherein hydrogen gas stored in said buffer tank is released and sent to said fuel cell when said storage level of said energy storage is reduced to a preset level” has been construed as a process limitation that adds no additional structure to the hydrogen generation system of the Gu et al. combination.
However, the Gu combination, in particular, Dunn et al. discloses that hydrogen gas stored in a buffer tank is released and sent of a fuel cell (via 34)  but does not disclose when the storage level of said energy storage is reduced to a preset level.
The Gu combination does not disclose that the storage level of the energy storage relayed to the control unit.
Spallone et al. in Figure 1 disclose a storage level (i.e. a charge state) of an energy storage (battery) relayed to a control unit (106/104)(paragraphs [0026]-[0027]). Spallone et al. further disclose “…The battery state of charge is monitored and once the battery discharges to reach a preset state of charge, charging controller 106 provides a signal to the hydrogen generator 102 via controller 104 to begin hydrogen generation…”(paragraph [0027]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a battery and a buffer tank in 
One having ordinary skill in the art would have been motivated to make the modification to provide a system that would have enabled monitoring and controlling hydrogen generation and hydrogen system pressure in hybrid hydrogen fuel and power systems (paragraph [0002], [0005], and [0013]).

9.	Claim 9 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claim 1 above, and further in view of JP 2007335144 (hereafter JP ‘144).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	The Gu combination does not disclose a means of ensuring that the liquid reactant flows out of the liquid storage so long as there is adequate liquid reactant in said liquid storage.
JP ‘144 in Figure 1 discloses a means of ensuring that the liquid reactant flows out of a liquid storage (11) so long as there is adequate liquid reactant (12) in the liquid storage (14 and 20)(paragraphs [0020]-[0029]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hydrogen generation system of the Gu combination by incorporating the means of JP ‘144.

Claim 10:	The rejection of claim 10 is as set forth above in claim 9 wherein JP ‘144 in Figure 1 further discloses that  the means of ensuring that the liquid reactant flows out of the liquid storage comprises a flexible hose (20) with a first end connected to a floatation device (14), and a second end in fluid communication with the liquid storage exhaust port (via 13), and such that that floatation device is adapted to keep the first end of flexible hose underneath a surface of the liquid reactant (12) as long as there is adequate liquid reactant in the liquid storage (11).

10.	Claims 13-18 and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077) as applied to claims 1 and 12 above, and further in view of Chen et al. (US 20160049675).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 13:	The Gu combination does not disclose that the hydrogen fuel is sodium borohydride.
Chen et al. discloses a hydrogen generating device, wherein the hydrogen fuel is sodium borohydride (paragraph [0035]). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]).
Claim 14:	The Gu combination does not disclose that the hydrogen fuel is any of: boron hydride, nitrogen hydride, carbon hydride, metal hydride, boron nitrogen hydride, boron carbon hydride, nitrogen carbon hydride, metal boron hydride, metal nitrogen hydride, metal carbon hydride, metal boron nitrogen hydride, metal boron carbon hydride, metal carbon nitrogen hydride, boron nitrogen carbon hydride, metal boron nitrogen carbon hydride, or the combination thereof.
Chen et al. discloses a hydrogen generating device, wherein the hydrogen fuel is any of: boron hydride, nitrogen hydride, carbon hydride, metal hydride, boron nitrogen hydride, boron carbon hydride, nitrogen carbon hydride, metal boron hydride, metal nitrogen hydride, metal carbon hydride, metal boron nitrogen hydride, metal boron carbon hydride, metal carbon nitrogen hydride, boron nitrogen carbon hydride, metal boron nitrogen carbon hydride, or the combination thereof (paragraph [0036]. See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 15:	The Gu combination does not disclose that the hydrogen fuel is any of: NaH, LiBH4, LiH, CaH2, Ca(BH4)2, MgBH4, KBH4, Al(BH3)3, or the combination thereof.
Chen et al. disclose and hydrogen generation device wherein the hydrogen fuel is any of: NaH, LiBH4, LiH, CaH2, Ca(BH4)2, MgBH4, KBH4, Al(BH3)3, or the combination thereof (paragraph [0036]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the hydrogen fuel of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 16:	The Gu combination does not disclose that the solid reactant may be various compounds having BxNyHz, where x, y and z are any integer numbers.
Chen et al. disclose a hydrogen generating device wherein the solid reactant may be various compounds having BxNyHz, where x, y and z are any integer numbers (paragraph [0036]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the solid reactant of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 17:	The Gu combination does not disclose that the various compounds include: H3BNH3, H2B(NH3)2BH3, NH2BH2, B3N3H6, morpholineborane, (C4H12BNO), (CH2)4O composite material, B2H4, or a combination thereof.
Chen et al. disclose a hydrogen generating device wherein the various compounds include: H3BNH3, H2B(NH3)2BH3, NH2BH2, B3N3H6, morpholineborane, (C4H12BNO), (CH2)4O composite material, B2H4, or a combination thereof (paragraph [0036]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen 
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]). 
Claim 18:	The Gu combination does not disclose that the metal based catalyst is any of: a cobalt based oxide, a boride, a solid acid, a salt, or a combination thereof.
Chen et al. disclose a hydrogen generation device where the metal based catalyst is any of: a cobalt based oxide, a boride, a solid acid, a salt, or a combination thereof (paragraph [0036]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the metal based catalyst of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]).  
Claim 30:	The Gu combination does not disclose that the salt is a compound of the ions of any of: ruthenium (Ru), cobalt (Co), nickel (Ni), copper (Cu), iron (Fe) or a combination thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen generation system of the Gu combination by incorporating the metal based catalyst of Chen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a hydrogen generating device that would have provided favorable hydrogen generating efficiency (paragraph [0009]).  

11.	Claim 31 stands rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20160023897) in view of Dunn et al. (US 7,938,077)  as applied to claim 1 above, and further in view of CN102800875 (hereafter CN ‘875).
Gu and Dunn et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 31:	The Gu combination does not disclose a gas regulating means located after a filter and before said buffer tank, said gas regulating means adapted to regulate a pressure and flow rate of a gas passing through it.
CN ‘875 in Figure 1 discloses a gas regulating means (5) located after a filter (3) and after a buffer tank (4), the gas regulating means adapted to regulate a pressure 
CN 875 does not disclose that the regulating means is between the filter and the buffer tank.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shifted the regulating means of CN ‘875 to a location between the filter and buffer tank as it has been held that shifting the regulating means would not have modified the operating of the device.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen 
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation system that would have provided a stable performance and enabled the power generation system to have better reliability (paragraph [0010]).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729